Citation Nr: 0941954	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression/alcoholism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1961 to July 1963.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for depression/alcoholism in 
a January 2006 rating decision and PTSD in a November 2007 
rating decision.  The Veteran's March 2006 notice of 
disagreement also expressed disagreement with the January 
2006 rating decision's assignment of an initial 0 percent 
rating for bilateral hearing loss.  His April 2007 VA Form 9, 
Substantive Appeal, specifically limited his appeal to the 
issue of service connection for depression; hence, the matter 
of the rating for bilateral hearing loss is not before the 
Board.  In September 2009, a videoconference hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.

The matters of service connection for PTSD and for 
depression/alcoholism were previously addressed as separate 
issues.  For expediency (in light of the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)), these matters have been 
recharacterized to reflect that service connection is sought 
for a psychiatric disability, however characterized.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board finds that additional development of the evidence 
in this matter is required.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The Veteran claims that he developed a psychiatric disorder, 
identified as PTSD and depression, as a result of serving at 
Plattsburgh Air Force Base (a SAC base) from January 1962 to 
July 1963 during the Cuban Missile Crisis.  He also claims 
that his psychiatric disorder resulted in his alcoholism.  
The Veteran's written communications and hearing testimony 
include his recollection that he saw a base psychiatrist and 
chaplain prior to service discharge.  He recalls that he was 
aware that this was possibly the end of life on earth because 
there were several times when they thought that the U.S. was 
going to launch bombers toward the Soviet Union.  The Veteran 
further recalls that they were told that, if the aircraft 
were launched, the Soviets would hit us with nuclear weapons.  

The Veteran's DD Form 214, reflects that his last duty 
assignment and major command was with the 497th Field 
Maintenance Squadron (SAC) at Plattsburgh AFB, NY, and his 
military occupational specialty was aircraft missile 
pneudraulic repairman.  However, the RO has been unable to 
locate the Veteran's service treatment records (STRs); they 
presumably were lost in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  In a 
July 2005 letter, the RO advised the Veteran that his records 
could not be located and informed him that he could submit 
alternate documentation to support his claim, including 
"buddy statements."  Thereafter, the Veteran submitted a 
statement authored by a fellow service member, who reported 
that he and the Veteran served together at Plattsburgh AFB, 
New York during 1962-1963, during which time they both worked 
on aircraft, lived in the same barracks, and were friends and 
buddies.  The fellow service member recalled that, a few 
months prior to discharge, the Veteran saw a psychiatrist for 
a couple of times at the base hospital with complaints of 
depression and the overuse of alcohol.  In addition, the 
fellow service member stated that, a short time prior to 
discharge, the Veteran's shop chief took him to talk with the 
base chaplain and possibly the base psychiatrist to discuss 
issues of depression.  

The Veteran's claimed stressor has not been confirmed.  The 
record includes a November 2007 Formal Finding of Fact from 
the Joint Services Records Research Center (JSRRC) which 
determined that there was insufficient information to verify 
the stressful events described by the Veteran.  However, in 
light of the buddy statement submitted by the Veteran, the 
Board finds that there has been inadequate development of the 
Veteran's claim.  Specifically, sufficient attempts have not 
been made to verify the Veteran's claimed non-combat stressor 
of being on constant alert and under the threat of attack, 
possibly nuclear, during the Cuban Missile Crisis.  As the 
September 2007 diagnosis of PTSD is based on events related 
to the Cuban Missile Crisis, a remand is necessary to attempt 
verification of the Veteran's/his unit's involvement.  
Specifically, further development is necessary to clarify the 
extent to which the Veteran's squadron was involved in 
operations related to the Cuban Missile Crisis.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that the scope of a mental health disability claim includes 
any mental disorder that may be reasonably encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record, i.e., that matter(s) of service 
connection for psychiatric disability(ies) other than PTSD 
is/are part and parcel of a service connection for PTSD claim 
(and that such matter(s) is/are before the Board unless the 
Veteran indicates otherwise).  In addition to PTSD and 
depression/alcoholism, the record reflects additional 
psychiatric diagnoses, including a passive aggressive 
personality disorder.  

Although the Veteran was afforded a VA mental disorders 
examination in January 2006 and the report of this 
examination includes an opinion supporting the Veteran's 
claim, it is not adequate for adjudication purposes.  
Specifically, the examination report notes specifically that 
the Veteran's STRs were reviewed prior to the examination.  
Inasmuch as the Veteran's STRs are not associated with his 
claims file and are unavailable, it is not clear what records 
were reviewed by the examiner.  Accordingly, another VA 
psychiatric examination is necessary.  Notably, once the 
extent of the Veteran's involvement in the Cuban Missile 
Crisis is independently corroborated, the sufficiency of such 
stressor to support a diagnosis of PTSD is a medical 
question.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Regarding alcoholism, 38 U.S.C.A. §§ 105(a), 1110 prohibits 
compensation where the "disability is a result of the 
Veteran's. . abuse of alcohol   ."  The Federal Circuit has 
held that these sections preclude compensation for 1) a 
primary alcohol abuse disability incurred during service, and 
2) any secondary disability (such as cirrhosis of the liver) 
resulting from primary alcohol abuse during service.  Allen 
v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, 
disability compensation may be paid for an alcohol abuse 
disability that is due to a service-connected disability.  
Id.  Such compensation is only available where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a Veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful misconduct.  Id. at 1381.

Finally, the record shows that the Veteran has received VA 
and private psychiatric treatment.  Records of this treatment 
are not associated with the claims file.  VA is therefore on 
notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether they are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, all pertinent 
VA and private treatment reports not yet associated with the 
claims file must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive alternate source search for any 
of the Veteran's STRs and service 
personnel records (to include contact with 
each of his duty stations).  If such 
search fails to locate any additional 
records it should be certified for the 
record that any additional service medical 
and personnel records are irretrievably 
lost;, the scope of the search should be 
noted for the record;, and the Veteran 
should be so notified.

2.  The RO should ask the Veteran to 
identify the VA and private providers of 
all treatment and/or evaluation he has 
received for his variously diagnosed 
psychiatric disorders, including PTSD, and 
any releases needed to secure records of 
any private evaluation and/or treatment.  
Of particular interest are records from 
BAK, PhD, the psychologist who provided 
the September 2007 letter on the Veteran's 
behalf.  [In conjunction with this 
request, the RO should advise the veteran 
that this information is critical, and 
inform him of the provisions of 38 C.F.R. 
§ 3.158(a).]  The RO should obtain 
complete clinical records (those not yet 
secured) of all evaluations and treatment 
from the sources the Veteran identifies 
(to specifically include the records from 
Dr. BAK).  If any provider does not 
respond, the Veteran and his 
representative should be so advised, and 
reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.

3.  The RO should arrange for exhaustive 
development (to include from archived unit 
historical records) to corroborate the 
Veteran's asserted in-service stressor, 
i.e., the extent of his [and his assigned 
unit's] involvement in the Cuban Missile 
Crisis.

4.  The RO should then arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine the nature and 
likely etiology of each of his psychiatric 
disability(ies), specifically including 
whether he has PTSD based on a stressor 
event in service corroborated by credible 
supporting evidence (In that regard the RO 
must advise the examiner of the extent to 
which the Veteran's alleged stressor has 
been corroborated.), and whether he has 
any other psychiatric disorder related to 
service.
The examiner must review the Veteran's 
claims file and must explain the rationale 
for all opinions and conclusions.  The 
examiner should specifically opine whether 
it is at least as likely as not (50 
percent or greater probability) that any 
current psychiatric disorder had its onset 
in, or is otherwise related to, the 
Veteran's military service.  The examiner 
should also specifically comment on the 
private providers' diagnosis of PTSD.  If 
PTSD is diagnosed, the examiner should 
identify the stressor and symptoms 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
the diagnosis.

5.  The RO should then re-adjudicate the 
Veteran's claim.  If it remains denied, 
the RO should issue an appropriate SSOC 
and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

